Citation Nr: 0426563	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right elbow disability.  

3.  Entitlement to an increased evaluation for a right foot 
disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a hiatal 
hernia with ventral hernia repair, currently evaluated as 10 
percent disabling. 

5.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to October 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The issues of entitlement to an increased evaluation for 
post-traumatic stress disorder (PTSD), entitlement to an 
increased initial evaluation for a right elbow disability, 
entitlement to an increased evaluation for a right foot 
disability, and entitlement to an increased evaluation for a 
hiatal hernia with ventral hernia repair, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for a right 
shoulder injury and his current right shoulder complaints are 
not shown to be related to service. 


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by military service; and right shoulder arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a right shoulder disability has been properly 
undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2002, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  While the Board is 
remanding the increased evaluation issues for development 
pertaining to obtaining records, since the service medical 
records are negative for any right shoulder problem, 
remanding this issue for this reason would prove of no 
benefit to the veteran.  In addition, the veteran has 
indicated that the records to be obtained by VA are dated 
after 1990; therefore they would not contain evidence of 
arthritis within the first post-service year.  Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
A current right shoulder disability has been identified and 
this issue turns on whether there was an inservice event to 
which the current disability could be linked.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2002 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a right shoulder problem.  His 
July 1971 separation examination report shows that he had 
abnormal upper extremities.  This was not further described.  
The veteran noted that he did not have and never had a 
painful or trick shoulder or elbow.  

VA outpatient treatment records show that in February 1997, 
X-rays showed possible narrowed subacromial space, and in 
April 1997, the veteran complained of right shoulder pain.  
The diagnoses were, possible rotator cuff tear versus 
traumatic adhesive capsulitis.  

In July 1998 the veteran was examined by VA.  The examiner 
noted that the claims file had been reviewed and the 
veteran's medical history was discussed.  The veteran 
complained of right shoulder pain aggravated by raising his 
arm.  Examination of the shoulders showed no deformity, 
discoloration, edema or tenderness.  The examiner noted that 
there was full active range of motion.  X-rays showed 
degenerative interarticular joint disease of the right 
shoulder.  The examiner diagnosed, history of non-specific 
right shoulder injury (not documented).  

The veteran testified at a personal hearing at the RO in June 
1999.  He stated that when he injured his elbow in service, 
he also injured his right shoulder.  He stated that he 
currently had pain and swelling of the right shoulder.  A 
complete transcript is of record.  

Private medical records show that the veteran complained of 
right shoulder pain in February 2000.  The veteran gave a 
history of injuring his right shoulder in a Jeep accident in 
March 1969.  The examiner found, post traumatic changes on X-
ray with chronic shoulder pain.  

The veteran was examined by VA in March 2003.  The examiner 
found, right shoulder pain, chronic strain.  When he was 
examined by VA in September 2003, X-rays showed minimal 
degenerative changes of the glenohumeral joint.  The examiner 
diagnosed, right shoulder pain secondary to chronic strain.  
The examiner opined that there was no evidence in the 
veteran's service medical records that his right shoulder was 
ever treated for an injury during service, and that there is 
no line of evidence of a continuing problem since his 
military service.  

The Board finds that the record on appeal does not contain 
medical evidence of a relationship between a current right 
shoulder disability and events in service or an injury or 
disease incurred therein.  The record on appeal shows that 
the veteran has degenerative joint disease of the right 
shoulder. The record on appeal, however, does not show 
treatment in service for any right shoulder complaint or a 
continuity of adverse right shoulder symptomatology from the 
time of his separation to the present.  In fact, post-service 
records are negative for complaints, diagnoses, or treatment 
for a right shoulder disability until 1997, as noted above.  
Similarly, the record on appeal does not show the veteran 
being diagnosed with right shoulder arthritis within one year 
of his separation from military service.  

In each case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  These elements--a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability--must be established by evidence that is 
competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The only evidence of a relationship between service and the 
veteran's current complaints is offered by way of the 
contentions of the veteran.  When a proposition to be proven 
turns on a medical question, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology).  

Here there is no showing of inservice treatment for a right 
shoulder disability or arthritis in service or within the 
first post-service year.  There is no objective medical 
evidence linking the veteran's current disability with his 
military service or any incident therein.  Thus service 
connection is not warranted.  


ORDER

Service connection for a right shoulder disability is denied.  


REMAND

During his June 1999 hearing the veteran indicated that he 
was receiving benefits from the Social Security 
Administration (SSA).  When he was examined by VA in March 
2003, he reported that he was receiving benefits from SSA.  
On VA examination in April 2003, he stated that several years 
after 1990, he signed up for SSA benefits.  

The claims file does not contain a copy of any SSA decision 
or any exhibits to that decision.  The RO should obtain the 
administrative decision pertaining to the veteran's claim and 
any underlying medical records from the SSA.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  With any needed assistance from the 
veteran, the RO should obtain from the 
SSA records pertinent to any claim made 
by the veteran for disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  

3. Thereafter, the RO should re-
adjudicate the claims on appeal.  If 
these claims remain denied, the RO should 
provide the veteran and any 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable legal authority 
considered pertinent to the issues 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the last SSOC.   An 
appropriate period for response should be 
allowed.  

Thereafter, the RO should return the case to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



